Citation Nr: 1825378	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in November 2017.


FINDING OF FACT

The Veteran has a low back disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease and arthritis of the lumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that he has a low back disorder incurred during military service.  In this regard, during the November 2017 Board hearing, he reported that a latrine fell on him while serving in Saudi Arabia and injured his neck and back.  He also reported that he has experienced back pain since the injury.  He further reported being treated for back pain during service and following his discharge from service.

The Veteran's service treatment records (STRs) show that he had a latrine fall off the back of a truck and on his head in March 1991 and he was assessed with a cervical muscle strain at such time.  Thereafter, an undated STR reflects that he reported experiencing cervical and back pain related to this injury.  In July 1991, the Veteran reported the latrine fell on his neck and back and that he was experiencing periodic pain following this injury.  A September 1991 STR reflects that he reported experiencing low back pain at such time and was prescribed Motrin.  Subsequently, in March 1992, the Veteran reported experiencing neck and back pain that had persisted since the March 1991 injury.  He also stated that his back pain was present only while wearing a ruck or when he sitting in certain positions.  The treatment provider noted that his back was not tender to palpation and that he had full range of motion in his back.  No separation examination is associated with the Veteran's file.  

Shortly after service, in June 1992, the Veteran filed several service connection claims, including for his neck.  In a July 1993 rating decision, he was awarded service connection for chronic cervical strain related to this specific in-service injury.  

The Veteran's post-service VA treatment records show that he had MRI testing performed on his lumbar spine in March 1997.  A treatment provider found that the MRI shows a desiccated disc and small right paracentral disc protrusion at the L5-S1 level that may contact with the right S1 nerve root.  In addition, an April 2008 VA examiner diagnosed the Veteran with spondylosis of the "C/S and L/S."  He further stated that the Veteran's complaints are more likely than not service related.  

Thereafter, the Veteran was afforded a VA examination in regard to this claim in January 2012.  The examiner found that the Veteran has lumbar spine arthritis.  The examiner noted that the Veteran was diagnosed with a neck strain at the time of the March 1991 injury and that he later reported back pain in September 1991 and March 1992.  The examiner also stated that the Veteran was treated for back pain after service in 2005.  The examiner concluded that such disorder was less likely than not incurred in or caused by his military service.  Instead, the examiner attributed the Veteran 's low back disorder to aging.  However, the examiner did not note that the Veteran was treated for low back pain and diagnosed with a low back disorder in March 1997.  The examiner also did not address the April 2008 VA examiner's finding that his back complaints are more likely than not related to service.

Upon review of the medical and lay evidence, the Board finds that a grant of service connection for a low back disorder is warranted.  In this regard, the Veteran competently reports experiencing a back injury and subsequent ongoing low back pain during service.  These reports are confirmed by his STRs.  In addition, he was diagnosed with low back conditions a few years after his discharge from service in March 1997 and the April 2008 VA examiner indicated that such conditions are related to service.  While the January 2012 VA examiner found that the Veteran's back disorder is due to aging, this finding did not sufficiently address the positive lay and medical evidence of record.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his low back disorder is related to his military service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  Therefore, service connection is warranted for a low back disorder best characterized as degenerative disc disease and arthritis of the lumbar spine.

ORDER

Service connection for degenerative disc disease and arthritis of the lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


